Citation Nr: 1522132	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-46 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder arthritis with history of recurrent dislocations.  

2. Entitlement to total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran has unverified active service form October 1979 to October 1982.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2010 and February 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran was scheduled for a Board hearing in September 2014 but failed to appear for the hearing.  Thus, his request for a Board hearing is deemed to have been withdrawn.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is shown to be right-hand dominant; therefore, his left shoulder is his minor or nondominant upper extremity.

2.  For the period of this appeal, the service-connected left shoulder arthritis with history of recurrent dislocations disability picture is shown to be manifested by flexion of the left arm from 110 to 120 degrees; abduction of the left arm from 110 to 120 degrees; and functional impairment manifested by less movement than normal, weakened movement, excess fatigability, and pain on movement.  These symptoms more nearly approximate that of restriction of arm movement to shoulder level, but not to the level midway between the side and shoulder height.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 20 percent for the service-connected left shoulder arthritis with history of recurrent dislocations have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). With respect to the Veteran's claim for an increased rating for the left shoulder disability, VA has met its duty to notify for this claim. The RO provided a notice letter to the Veteran in March 2010 before the initial adjudication of the claim. The record establishes that he has been afforded a meaningful opportunity to participate in the adjudication of his claim. There is no prejudice to him in the Board's considering this issue on its merits. The duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial and harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2009 to 2013 and Social Security Administration records in addition to private medical records have been associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In October 2010 and August 2011, the Veteran notified VA that he had no additional information or evidence to submit in support of his claim.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he failed to report to the hearing.  

The Veteran was afforded VA examinations in May 2013, February 2011, and April 2010 to obtain medical evidence as to the severity of the service-connected disability.  The Board finds that the VA examinations and medical opinions are adequate for adjudication purposes.  The examinations and medical opinions were rendered by medical professionals based on a review of claims file and/or review of the VA treatment records, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

VA's duties to notify and assist the Veteran have been met. No further notice or assistance is required to fulfill VA's duty to assist in the development of this claim. 

2. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability.  Facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  The intention is also to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of diseased contact. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Degenerative arthritis is rated under Diagnostic Code 5003 based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  Normal forward elevation of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, limitation of motion of the arm, a 20 percent rating is assigned when there is limitation of motion of the major arm at shoulder level.  A 30 percent rating is warranted when there is limitation of motion of the major arm midway between the side and shoulder level.  A 40 percent disability evaluation is warranted when there is limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014). 

Under Diagnostic Code 5202, other impairment of the humerus, a minimum 20 percent evaluation is warranted for impairment of the major extremity caused by malunion resulting in moderate deformity, or for recurrent dislocation of the scapulohumeral joint with infrequent episodes of dislocation at the scapulohumeral joint and guarding of movement at the shoulder level.  A 30 percent evaluation is warranted for impairment of the major extremity caused by malunion resulting in marked deformity or for recurrent dislocation of the scapulohumeral joint with frequent episodes of dislocation and guarding of all arm movements.  A 50 percent evaluation is assigned where there is fibrous union, a 60 percent evaluation is warranted for nonunion or a false flail joint, and a maximum 80 percent evaluation is warranted for loss of the humeral head (a flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

3.  Analysis

Historically, service connection was awarded for the left shoulder arthritis with history of recurrent dislocations in a May 2007 rating decision and a 20 percent disability rating was assigned under Diagnostic Code 5201 effective from November 21, 2006.  A 100 percent rating was assigned to the left shoulder disability from February 23, 2009 to May 31, 2009 pursuant to 38 C.F.R. § 4.30.  

In applying the law to the existing facts, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected left shoulder arthritis with history of recurrent dislocations under Diagnostic Code 5201, limitation of motion of the arm.  

Initially, the Board notes that the Veteran's right arm is shown to be his dominant upper extremity for rating purposes.  See the May 2013 VA examination report.  Therefore, the Veteran's left shoulder is his minor or nondominant upper extremity.

To warrant an increased disability rating for the Veteran's left shoulder disability under Diagnostic Code 5201, the evidence must demonstrate limitation of the arm to midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The medical evidence shows that the Veteran is able to move his left arm well beyond 25 degrees from the side.  Range of motion of the left arm ranged as follows: flexion from 110 to 120 degrees and abduction from 110 to 120 degrees.  See the VA examination reports dated in May 2013, February 2011, and April 2010.  The VA treatment records and the private medical evidence does not establish limitation of motion of the left arm to midway between the side and shoulder level.  

The current 20 percent rating assigned to the left shoulder disability contemplates any functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45 and 38 C.F.R. § 4.59.  See DeLuca, supra.  The current 20 percent rating takes into consideration and incorporates the functional loss due to pain.  As noted above, the objective evidence shows that flexion of the left arm ranged from 110 to 120 degrees and abduction ranged from 110 to 120 degrees.  The VA examination reports show that there was pain with motion of the left arm.  On flexion of the left arm, pain began at 85 degrees upon examination in April 2010 and at 105 degrees upon examination in May 2013.  On abduction of the left arm, pain began at 95 degrees upon examination in April 2010 and at 105 degrees upon examination in May 2013.  The point where pain began is well beyond midway between the side and shoulder level.  

The VA examination reports indicate that there was no additional limitation of motion with repetitive use.  The May 2013 VA examiner stated that the functional loss of the left shoulder was manifested by less movement than normal, weakened movement, excess fatigability, and pain on movement.  At the May 2013 VA examination, the Veteran denied pain at rest but related pain with movement such as overhead extension, reaching, or carrying.  The Veteran reported that his arm felt weak at times.  Examination revealed that muscle strength in the left arm was 5/5.  The Veteran denied flare-ups.  The February 2011 VA examination report indicates that there was mild weakness in the left shoulder extension.  The Veteran's current 20 percent rating takes into consideration and incorporates the functional loss due to pain, including pain during repetitive use, and any functional loss due to weakness, fatigability, incoordination, or lack of endurance.

In an effort to afford the Veteran the highest possible evaluation, the Board has examined all other diagnostic codes pertinent to the shoulder.  There is no evidence of ankylosis of the shoulder joint; evidence of malunion, nonunion, fibrous union, or loss of the head of the humerus; evidence of recurrent dislocation of the scapulohumeral joint; or dislocation or nonunion of the clavicle or scapula.  The May 2013 and the April 2010 VA examination reports specifically indicate that there was no ankylosis.  The weight of the evidence shows that the Veteran has not had recurrent dislocation of the left shoulder since the 2009 surgery.  At the May 2013 VA examination, the Veteran stated that his left shoulder continued to partially dislocate until he had surgery on the left shoulder (Bankhardt procedure) in 2009.  See also the April 2010 VA examination report.  Thus, Diagnostic Codes 5200 (ankylosis of scapulohumeral articulation), 5202 (other impairment of the humerus), and 5203 (impairment of the clavicle or scapula) are not for application.  

X-ray examination revealed arthritis in the left acromioclavicular joint.  Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate Diagnostic Code for the joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A higher rating is not warranted under Diagnostic Code 5003.  As noted above, a 20 percent rating and no higher is warranted under Diagnostic Code 5201, limitation of motion of the arm. 

The Board notes that a separate 10 percent rating has been assigned for left ulnar nerve disability under Diagnostic Code 8516.  See the October 2012 rating decision.  
In view of the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart, supra, the Board has considered whether the Veteran is entitled to a staged rating for his service-connected left shoulder disability.  However, a staged rating under Hart is not for application, as the disability has been essentially stable and at the same level of severity for the entire appeal period.

Accordingly, on this record, the Board concludes that the preponderance of the evidence is against the claim an increased schedular rating for the service-connected left shoulder disability.  Since the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Thus, on this record, the claim for an increased rating is denied.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected lumbar spine disability.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here the schedular rating criteria used to rate the Veteran's left shoulder disability reasonably describe and assess the Veteran's disability levels and symptomatology.  

As discussed, the Veteran's symptoms and functional limitations due to the left shoulder disability are contemplated by the rating schedule, and the assigned schedular evaluation is therefore adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria for shoulder disabilities specifically provide for disability ratings based on limitation of motion of the arm including ankylosis and functional loss or impairment due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 38 C.F.R. §§ 4.21 , 4.40, 4.45, 4.59; DeLuca).  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

4.  Consideration of Johnson v. McDonald

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to a disability rating in excess of 20 percent for left shoulder arthritis with history of recurrent dislocations is denied.


REMAND

The Veteran asserts that a TDIU is warranted because his service-connected left shoulder arthritis prevents his from substantially gainful employment.  At this time, the Veteran does not meet the combined rating requirements under 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The record shows that the Veteran has a combined total rating of 40 percent.  However, there is evidence from this time period that suggests that the Veteran may have been precluded from substantially gainful employment due to his service-connected left shoulder disability.  A Social Security Administration (SSA) decision indicates that the Veteran was disabled and unable to perform gainful employment in his past relevant work due to his left shoulder disability, the lumbar spine disability and obesity since September 2010.  See the October 2011 decision.  A TDIU may be considered alternatively on under § 4.16(b), even though the combine rating percentages under 38 C.F.R. § 4.16(a) are not met if the evidence demonstrates inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the VA Under Secretary for Benefits or to the Director of Compensation and Pension Service for this initial adjudication.  See 38 C.F.R. § 4.16(b); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation and Pension Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on its merits.  Thus, in the present case, because there is evidence that the Veteran may be unemployable due to service-connected disabilities, the issue of entitlement to a TDIU is being referred to the Director of the Compensation and Pension Service for the initial adjudication.  The Board notes that referral to the Director of the Compensation and Pension Service for the initial adjudication is only necessary if the Veteran's combined total rating does not meet the combined rating percentages under 38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an application for TDIU and ask him to complete and return the form to the AOJ.  

2.  Thereafter, refer the issue of entitlement to TDIU on an extraschedular basis to the Director of the Compensation and Pension Service for adjudication pursuant to 38 C.F.R. § 4.16(b).

3.  Readjudicate the claim for TDIU in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


